         Case 2:21-cr-00272-JFW Document 10 Filed 07/06/21 Page 1 of 1 Page ID #:48
Anthony Pacheco(CA Bar No. 128277)
apacheco@vedderprice.com
VEDDER PRICE(CA), LLP
1925 Century Park East, Suite 1900
                                                                                                       FILED
Los Angeles, CA 90067                                                                         CLERK,L'S. DISTRICT COURT

T:(424) 204 7700
F:(424) 204 7702                                                                                    7/6/2021
                                                                                            CENTRAL.DISTRICT OF CALIFORNIA
                                                                                              AY:     C~eC       DEPIIiY
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                     CASE NUMBER:

                                                                                   2:21-CR-00272-JFW
                                                  PLAINTIFF
                              v.
JONATHAN LEE SMITH,
                                                                          DECLARATION RE PASSPORT AND
                                                                            OTHER TRAVEL DOCUMENTS
                                                DEFENDANT.

I, Jonathan Lee Smith                                                               declare that
                             (Defendant/Material Witness)


 ❑       I have never been issued any passport or other travel document by any country. I will not apply for a passport or
         other travel document during the pendency of this case.

 ✓
 ~       I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
         documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
         passport or other travel document during the pendency of this case.

 ❑       I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
         document issued to me, I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
         passport or other travel document during the pendency of this case.

 ❑       My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
         document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
         Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this     6th           day of           July         ,2021
at Sanford, Florida
                                   (City and State)
                                                                                   ~~
                                                                  Signature ofD~endant/1V~iterial Witness


If the declarant is not an English speaker, include the following:
I,                                        ,am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                       on this date.


Date:
                                                                  Interpreter

CR-37(OS/15)                       DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
